76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jame' Abdullah KHALIQ, Plaintiff-Appellant,v.Percy JONES, Sergeant;  Frank Moses, Correctional Officer;Anthony Brown, Correctional Officer, Defendants-Appellees.Jame' Abdullah KHALIQ, Plaintiff-Appellant,v.Geraldine MIRO, Warden;  Mary Miller, Lieutenant;  D.K.Washington, Lieutenant;  V. Mole, Sergeant;  James Brooker,Correctional Officer;  Colvin Maner, Correctional Officer;Dwayne Washington, Correctional Officer;  E. Jenkins,Correctional Officer;  Todd Jones, Correctional Officer;Lieutenant Best;  S. Aldrish, Correctional Officer,Defendants-Appellees.
Nos. 95-7200, 95-7201.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 1, 1996.

Appeals from the United States District Court for the District of South Carolina, at Charleston.   Joseph F. Anderson, Jr., District Judge.  (CA-94-2857-2-17AJ, CA-95-96-2-17AJ)
Jame' Abdullah Khaliq, Appellant Pro Se.  John Gregg McMaster, Jr., TOMPKINS & MCMASTER, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaints.   We have reviewed the records and the district court's opinions accepting the magistrate judge's recommendations and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Khaliq v. Jones, No. CA-94-2857-2-17AJ;  Khaliq v. Miro, No. CA-95-96-2-17AJ (D.S.C. June 29, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.